Citation Nr: 1313008	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from February 1979 to March 1980.  

By rating action in September 1980, the RO denied service connection for a left knee disability.  The Veteran was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for a left knee disability.  A videoconference hearing before the undersigned was held in April 2008.  The Board remanded the issue on appeal for additional development in November 2008 and December 2010.  


FINDINGS OF FACT

1.  Service connection for a left knee disability was finally denied by an unappealed rating decision in September 1980.  

2.  The evidence received since the September 1980 RO decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The September 1980 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  New and material evidence has not been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2011.  Although the proper notification letter was not sent prior to the initial adjudication of the Veteran's claim in May 2006, this was not prejudicial to him as the claim was subsequently readjudicated and a supplement statement of the case (SSOC) was promulgated in April 2012.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, including the detailed explanation of the evidence necessary to reopen his claim by the undersigned at the videoconference hearing in April 2008, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Concerning the April 2008 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, the undersigned discussed the bases of the prior final RO determination and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  The Veteran was advised of the specific type of evidence needed to reopen his claim and was given an additional 60 days to submit the necessary evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Additionally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, the issue currently on appeal was remanded in November 2008 and December 2010 for additional development of the record.  The remand directives included providing the Veteran with appropriate VCAA notice pertaining to a reopened claim under Kent, 20 Vet. App. 1 (2006), and obtaining all records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  In this case, the AMC was notified by the SSA in January 2009, that any records pertaining to the Veteran's 1995 claim for benefits had been destroyed and were no longer available.  The AMC also provided the Veteran with appropriate VCAA notice under Kent, in August 2011.  In light of the foregoing, the Board finds that the AMC has substantially complied with the November 2008 and December 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for a left knee disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for a left knee disability was finally denied by the RO in September 1980, and there was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence was received from the Veteran during the one year period following the September 1980 rating decision.  

The evidence of record at the time of the September 1980 rating decision included the Veteran's service treatment records (STRs), which included several pre-service private medical records, and an August 1980 VA examination report.  

The Veteran's service enlistment examination in November 1978 showed that he sustained two injuries to his left knee prior to service, including a ruptured medial collateral ligament - which was surgically repaired in September 1972, and torn medial meniscus - requiring surgical intervention (meniscectomy) in April 1974.  The x-ray and meniscectomy reports in April 1974, noted additional changes in the articular cartilage and signs of degeneration.  

The STR's showed that the Veteran suffered trauma to his knee while on leave in May 1979, when someone fell on his legs during a football game.  X-ray studies showed some synovial reaction but no evidence of fracture.  There was some tenderness and limitation of flexion to 90 degrees, without ecchymosis or swelling and the ligaments were stable.  The Veteran was given a leg immobilizer, crutches pain medication, and placed on light duty for one week.  When seen in late June 1979, the Veteran reported morning knee stiffness and an intermittent sharp pain on the outside of his left knee.  X-ray studies showed mild degenerative joint disease of the medial joint line.  

A Medical Board report, dated in July 1979, noted that the Veteran had intermittent, diffuse pain localized to the outside of the left knee.  The Veteran reported a history of popping and occasional give-way, but said that it had been mild and infrequent since his initial injuries in childhood.  On examination, there was some mild diffuse tenderness on the lateral aspect of the left knee, but no patella tenderness with extension/flexion from 0 to 125 degrees.  There was minimal medial collateral ligament instability and a positive anterior Drawer sign.  The diagnoses included instability with early traumatic arthritis, existed prior to service, aggravated and resolving acute, traumatic synovitis.  The Board found the Veteran was not fit for military due to his knee disability, and he was discharged from service in July 1979.  

The August 1980 VA examination showed that the Veteran reported continued left knee pain and that he limped.  There was some tenderness to palpation, moderate anterior posterior mobility and normal range of motion in the left knee.  X-ray studies showed early degenerative joint disease.  

The evidence added to the record since the September 1980 rating decision consists of three private medical reports, and a transcript of the April 2008 videoconference hearing.  

The private medical records showed that the Veteran had MRIs of his left knee in January 2006 and July 2009.  The January 2006 report noted probable bone contusion in the medial tibial plateau, areas of osteochondral injury in the medial formal condyle, joint effusion, and degeneration in the posterior horn of the medial meniscus.  The July 2009 report noted contusion and subchondral fracture of the medial femoral condyle and adjacent portions of the tibial plateau with associated hypertrophic spurring, degenerative changes in all three compartments of the knee and almost complete loss of meniscal tissue within the medial tibial compartment.  There was also some suprapatellar and joint effusion.  In a letter accompanying the July 2009 MRI report, the physician's assistant indicated that the findings, in layman's terms, showed lots of arthritis, a bony injury on the inner thigh side of the left knee, joint swelling, and the medial meniscal joint cushion/cartilage was essentially worn away or gone due to the prior surgery.  

At the videoconference hearing, the Veteran testified that his left knee was aggravated by the football injury in service, and that he believed that he deserved to be service-connected for a left knee injury.  The Veteran was advised by the undersigned of the reason that his claim for a left knee disability was previously denied by the RO in September 1980, and of the specific evidence that was required to reopen his claim.  The Veteran affirmed that he could obtain a private medical statement to the effect that his left knee was permanently worsened in service, and was given 60 days of additional time to submit that evidence.  However, other than the July 2009 private MRI reports, received in August 2009, no additional evidence was received from the Veteran.  

In this case, the additional evidence does not offer any new material information showing that the Veteran's left knee disability increased in severity in service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran had a pre-existing left knee disability, manifested by a ruptured medial collateral ligament and torn medial meniscus, both of which required surgical intervention prior to service.  The private records also showed some early degenerative changes in the knee joint.  The STRs showed that the Veteran suffered trauma to his knee when someone fell on his legs while playing football, and that he had recurring, intermittent pain and some limitation of motion thereafter.  The STRs showed that the Veteran's symptoms improved slowly after the in-service trauma, with flexion improving from 90 degrees a few days after the injury, to 125 degrees a few weeks later.  The Veteran was shown to have full range of motion in the knee when examined by VA in August 1980.  

The evidence added to the record since the September 1980 rating decision showed significant diagnostic changes in the left knee between January 2006 and July 2009, but does not include any evidence that the Veteran's pre-existing left knee disability underwent an increase in severity in service or was otherwise aggravated by service.  The Veteran's testimony is cumulative of evidence previously considered; there is no dispute that the Veteran suffered an injury in service.  Also, the Veteran's belief that his left knee disability was aggravated in service cannot in and of itself constitute new and material evidence as this is a general conclusory statement regarding a theory of entitlement.  Moreover, the theory of in-service aggravation was previously considered by the RO.  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

As a whole, the additional medical and lay evidence does not offer any new material information showing that the Veteran's pre-existing left knee disability underwent an increase or was otherwise aggravated by military service, and is essentially cumulative or redundant of evidence already of record.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

      (CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has not been received to reopen the claim of service connection for a left knee disability, the appeal is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


